Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 1 of 7
Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 2 of 7
Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 3 of 7
Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 4 of 7
Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 5 of 7
Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 6 of 7
Case 13-39885   Doc 118   Filed 10/29/18 Entered 10/29/18 14:57:15   Desc Main
                           Document     Page 7 of 7
